UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6378



HAYWARD LEON ROGERS,

                                              Plaintiff - Appellant,

          versus


SCDC; MCCORMICK CORRECTIONAL INSTITUTION;
SERGEANT BELL; CAPTAIN BALL; WARDEN RUSHTON,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Anderson. Henry F. Floyd, District Judge. (CA-
02-3612)


Submitted:   April 15, 2004                 Decided:   April 23, 2004


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Hayward Leon Rogers, Appellant Pro Se. James Victor McDade, DOYLE,
O’ROURKE, TATE & MCDADE, P.A., Anderson, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Hayward Leon Rogers appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.         We have reviewed

the record and find no reversible error.          Accordingly, we affirm

for the reasons stated by the district court.          See Rogers v. SCDC,

No. CA-02-3612 (D.S.C. Feb. 20, 2004).       Because a certificate of

appealability is not required for this appeal, we deny Rogers’s

motion   for   certificate   of   appealability   as    unnecessary.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                   - 2 -